FILED
                             NOT FOR PUBLICATION                            MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD ADENIRAN ADEOGBA,                        No. 06-73675

               Petitioner,                       Agency No. A022-940-785

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Richard Adeniran Adeogba, a native and citizen of Nigeria, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C § 1252


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1082-83 (9th Cir. 2008) (this court

retains jurisdiction to review a claim under CAT notwithstanding that a petitioner

has been ordered removed based on an aggravated felony conviction). We review

for substantial evidence the agency’s adverse credibility findings, Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we review de novo

constitutional due process challenges, Cinapian v. Holder, 567 F.3d 1067, 1073

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because although Adeogba testified that he worked as a journalist in Nigeria, he

had previously claimed during criminal proceedings that he was trained as a

computer programmer and worked as a computer system analyst in Nigeria. This

discrepancy goes to the heart of his claim because Adeogba contends that he was

tortured in the past and will be subjected to torture if returned to Nigeria because of

his work as a journalist opposing the government. See Li v. Ashcroft, 378 F.3d

959, 962 (9th Cir. 2004) (as long as one of the identified grounds is supported by

substantial evidence and goes to the heart of the claim, we are bound to accept the

agency’s adverse credibility finding).

      Contrary to Adeogba’s contention, the agency had authority to make an

adverse credibility finding. See Stewart v. United States, 366 U.S. 1, 6 n.13 (1961)


                                           2                                    06-73675
(noting that “whenever a witness takes the stand, he necessarily puts the

genuineness of his demeanor into issue,” because the witness’s “credibility is in

issue whenever he testifies”). Also contrary to Adeogba’s contention, there is no

indication that the agency applied the REAL ID Act in making the adverse

credibility finding.

      Adeogba’s removal to Nigeria will not violate CAT. The documentary

country conditions evidence does not compel the conclusion that he would be

tortured by or at the acquiescence of the Nigerian government because the adverse

credibility finding goes directly to the reason he contends he would be tortured.

See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006) (documentary

evidence of human rights abuses in Yemen does not compel conclusion that

petitioner is entitled to CAT relief where petitioner has been found not credible).

      Adeogba’s due process contention fails because the agency did not commit

error in addressing his credibility. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    06-73675